U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52753 Playbox (US) Inc. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) n/a (I.R.S. Employer Identification No.) Suite 3.19, 130 Shaftesbury Avenue, London, England WID SEU (Address of principal executive offices) +44 (0) 20 7031 1189 (Issuer’s telephone number) n/a (Address of prior principal executive offices if changed from last filing) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes oNo o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofFebruary 12, 2009 Common Stock, $0.001 54,186,299 Table of Contents 1 PLAYBOX (US) INC. Form 10-Q Part 1 FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheets 3 Statements of Operations 4 Statements of Stockholder Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 24 Table of Contents 2 PART I ITEM 1. FINANCIAL STATEMENTS Playbox (US) Inc. (A Development Stage Company) Consolidated Balance Sheets UNAUDITED As of As of Wednesday, December 31, 2008 Tuesday, September 30, 2008 ASSETS Current Assets Cash of Continuing Operations $ 382 $ 382 Cash of Discontinued Operations 4,749 4,749 Total Cash 5,131 5,131 Prepaid Expenses 698,000 0 Current assets - Discontinued Operations 1,391 1,391 Total Current Assets 704,522 6,522 Equipment, net of depreciation 0 0 TOTAL ASSETS 704,522 6,522 LIABILITIES Current Liabilities Accounts payable $ 52,934 $ 49,636 Accrued liabilities 2,250 4,500 Due to Related Parties 44,958 323,858 Amounts owing pursuant to agreementfor acquisition of Delta Music Limited 144,790 181,750 Current Liabilities - Discontinued Operations 64,217 64,217 Total Current Liabilities 309,149 623,961 Long Term Liabilities Loans Payable 0 0 Total Long Term Liabilites 0 0 309,149 623,961 STOCKHOLDERS’ DEFICIENCY Capital Stock Preferred Stock Authorized:5,000,000 shares with $0.001 par value. Issued: Nil - - Common Stock Authorized: 100,000,000 common shares with $0.001 par value Issued:54,186,299 (December 31, 2008) 54,186 29,663 29,663,293 (September 30, 2008) Obligation to issue shares 0 2,000 Additional paid-in capital 4,090,609 3,105,212 Accumulated Comprehensive Loss 45,867 5,847 Deficit - Accumulated during the development stage (3,795,289 ) (3,760,161 ) 395,374 (617,439 ) $ 704,522 $ 6,522 The accompanying notes are an integral part of these consolidated financials statements. Table of Contents 3 Playbox (US) Inc. (A Development Stage Company) Statements of Operations UNAUDITED Cumulative From Incorporation For the Three Months For the Three Months Friday, May 02, 2003 Ended Ended to Wednesday, December 31, 2008 Monday, December 31, 2007 Wednesday, December 31, 2008 General and Administrative Expenses Accounting and auditing 1,500 22,030 267,758 Bank Charges 62 228 1,996 Consulting fees 7,000 30,677 274,004 Depreciation 0 0 1,887 Development 0 0 228,692 Filing fees 0 0 8,226 Intellectual properties 0 0 2,500,000 Investor relations 0 0 18,000 Legal 9,750 17,724 130,777 Marketing 0 0 38,838 Office & Miscellaneous 0 0 13,990 Salaries & Benefits 15,000 4,161 229,811 Transfer agent fees 1,816 0 8,441 Travel & Entertainment - 0 4,038 Total General and Administrative Expenses 35,128 74,819 3,726,459 (35,128 ) (74,819 ) (3,726,459 ) Income (loss) from Continuing Operations Income (loss) from Discontinued Operations 0 (4,334 ) (61,924 ) Other Income (Expense) Foreign exchange gain (loss) 0 (1,305 ) (7,786 ) Interest income 0 0 881 Loss for the period $ (35,128 ) $ (80,458 ) $ (3,795,289 ) Loss per Share – Basic and Diluted $ 0.00 $ (0.00 ) Weighted Average Shares Outstanding 42,239,263 28.845.139 Comprehensive Loss Net Loss (35,128 ) (80,458 ) (3,795,289 ) Gain (loss) on foreign exchange translation 40,020 12,073 45,867 Total Comprehensive Loss 4,892 (68,385 ) (3,749,422 ) The accompanying notes are an integral part of these consolidated financials statements. Table of Contents 4 Playbox (US) Inc. (A Development Stage Company) Statements of Stockholders' Equity UNAUDITED Deficit Accumulated Additional During the Accumulated Total Common Stock Common Stock Issuable Paid-in Development Comprehensive Stockholders’ Shares Amount Shares Amount Capital Stage Gain (Loss) Deficiency Shares issued for cash at $2.00 per share – August 21, 2003 6 $ - - $ - $ 2 - $ - $ 2.00 Stock Split– April 30, 2004 570 - Shares issued for cash at $0.18 per share – April 30, 2004 4,344,749 4,345 - - 9,046 - - 13,391 Shares issued for consulting at $0.18 per share -September 30, 2004 235,010 235 - - 498 - - 733 Loss for the year - (74,576 ) - (74,576 ) Foreign currency translation adjustment - 710 710 Shares issued for consulting at $0.019 per share -November 2, 235,010 235 - - 548 - - 783 Shares issued for consulting at $0.019 per share - February 1, 2005 235,010 235 - - 548 - - 783 Shares issued for consulting at $0.144 per share – April 21, 2005 57,553 58 - - 1,378 - - 1,436 Shares issued for consulting at $0.019 per share – April 28, 2005 705,042 705 - - 1,645 - - 2,350 Shares issued for debt at $0.148 per share - April 28, 2005 6,187,050 6,187 - - 152,877 - - 159,064 Loss for the period - (176,296 ) - (176,296 ) Foreign currency translation adjustment - (2,823 ) (2,823 ) Acquisition of PlayBOX MEDIA LIMITED-Recapitalization - March 24, 2006 5,705,139 5,705 - - (34,538 ) - - (28,833 ) Shares issued for debt at $0.25 per share - March 31, 2006 520,000 520 - - 129,671 - - 130,191 Shares issued for intellectual property at $0.025 per share - March 31, 2006 10,000,000 10,000 - - 2,490,000 - - 2,500,000 Shares issued for cash at $0.25 per share - July 14, 2006 300,000 300 - - 74,700 - - 75,000 Loss for the period - (2,726,177 ) - (2,726,177 ) Foreign currency translation adjustment - (3,925 ) (3,925 ) Balance - September 30, 2006 28,525,139 28,525 - - 2,826,375 (2,977,049 ) (6,038 ) (128,187 ) Shares issued for cash at $0.25 per share - May 30, 2007 320,000 320 - - 79,680 - - 80,000 Loss for the period - (294,636 ) - (294,636 ) Foreign currency translation adjustment - (6,130 ) (6,130 ) Balance - September 30, 2007 28,845,139 28,845 - - 2,906,055 (3,271,685 ) (12,168 ) (348,953 ) Share subscription for cash at $0.05 per share - April 21, 2008 - - 2,000,000 2,000 98,000 100,000 Shares issued pursuant to a convertible debenture agreement at $0.25 per share - May 8, 2008 80,000 80 19,920 - - 20,000 Shares issued for debt settlement at $0.06 per share - May 8, 538,154 538 - - 31,437 - - 31,975 Shares issued pursuant to a consulting agreement at $0.25 per share - May 29, 2008 200,000 200 49,800 50,000 Loss for the period - (488,476 ) - (488,476 ) Foreign currency translation adjustment - 18,015 18,015 Balance - September 30, 2008 29,663,293 29,663 2,000,000 2,000 3,105,212 (3,760,161 ) 5,847 (617,439 ) Shares issued pursuant to April 21, 2008 share subscription agreement - October 2, 2008 2,000,000 2,000 (2,000,000 ) (2,000 ) - Shares issued for debt settlement at $0.09 per share - October 15, 2008 700,000 700 - - 62,300 - - 63,000 Shares issued for prepaid directors' fees at $0.05 per share - November 14, 2008 7,200,000 7,200 - - 352,800 - - 360,000 Shares issued for debt settlement at $0.04 per share - November 19, 2008 5,623,006 5,623 - - 219,297 - - 224,920 Shares issued for prepaid consulting fees at $0.04 per shares - November 25, 2008 9,000,000 9,000 - - 351,000 - - 360,000 Loss for the period - (35,128 ) - (35,128 ) Foreign currency translation adjustment - 40,020 40,020 Balance - December 31, 2008 54,186,299 54,186 - - 4,090,609 (3,795,289 ) 45,867 395,374 The accompanying notes are an integral part of these consolidated financials statements. Table of Contents 5 Playbox (US) Inc. (A Development Stage Company) Statements of Cash Flow UNAUDITED For the Three Months Ended December 31, 2008 For the Three Months Ended December 31, 2007 Cumulative from Incorporation May 2, 2003 to December 31, 2008 Operating Net Loss $ (35,128 ) $ (80,458 ) $ (3,795,289 ) Items not involving cash: Depreciation - - 1,887 Shares issued for consulting services 360,000 - 416,085 Shares issued for director's fees 360,000 360,000 Shares for intellectual properties - - 2,500,000 Shares issued for settlement of debt 287,920 - 319,895 Changes in non-cash working capital items: Prepaid Expenses (698,000 ) (698,000 ) Accounts payable 3,298 43,909 52,934 Accrued liabilities (2,250 ) (15,332 ) 11,250 Amounts owing pursuant to agreementfor acquisition of Delta Music Limited (36,960 ) - 144,790 Effects of accounts receivable in discontinued operation - (250 ) (1,391 ) Effects of accounts payable in discontinued operation - (5,370 ) (15,532 ) Effects of accrued liabilities in discontinued operations - (200 ) (8,321 ) Effects of amounts owing to related parties in discontinued operations - 1,448 185,697 Net cash flows provided by (used in) operations 238,880 (56,254 ) (525,994 ) Investing Cash acquired in purchase of Playbox Media Limited - - 130,626 Acquisition of property and equipment - - (1,887 ) Net cash flows from investing activities 0 0 128,739 Financing Due to Boyd Holdings Inc. - - 32,170 Due to related parties (278,900 ) 34,838 35,958 Loan payable - 7,710 - Share issuances for cash - - 288,393 Net cash flows from financing activities (278,900 ) 42,548 356,521 Effect of foreign rate changes on net loss 40,020 12,073 45,867 Change in Cash 0 (1,633 ) 5,131 Cash - Beginning 5,131 5,909 0 Cash - Ending $ 5,131 $ 4,276 $ 5,131 Supplemental Cash Flow Information Cash paid for: Income Taxes $ - $ - $ - Interest Paid $ - $ - $ - The accompanying notes are an integral part of these consolidated financials statements. Table of Contents 6 Playbox (US) Inc. (Formerly Boyd Holdings Inc.) (A Development Stage Company) Notes to Consolidated Financial Statements December 31, 2008 1.
